              1 HANSON BRIDGETT LLP
                NOEL M. COOK, SBN 122777
              2 ncook@hansonbridgett.com
                ROBERT A. MCFARLANE, SBN 172650
              3 rmcfarlane@hansonbridgett.com
                JUSTIN P. THIELE, SBN 311787
              4 jthiele@hansonbridgett.com
                425 Market Street, 26th Floor
              5 San Francisco, CA 94105
                Telephone:    (415) 777-3200
              6 Facsimile:    (415) 541-9366

              7 Attorneys for Plaintiff
                BITGLASS, INC.
              8

              9                               UNITED STATES DISTRICT COURT
             10                              NORTHERN DISTRICT OF CALIFORNIA
             11

             12 BITGLASS, INC.,                              Case No. 3:20-cv-5216
             13                 Plaintiff,                   COMPLAINT FOR
                                                             1) Federal Trademark Infringement and
             14         v.                                   Unfair Competition
                                                             2) Federal False Advertising
             15 NETSKOPE, INC.; and JOSEPH GREEN,            3) California False or Misleading
                                                             Statements
             16                 Defendants.                  4) California Unfair Competition
                                                             5) California Trademark Infringement
             17                                              6) California Common Law Unfair
                                                             Competition
             18                                              7) Federal Trade Secret Misappropriation
                                                             (DTSA)
             19                                              8) California Trade Secret
                                                             Misappropriation (CUTSA) and
             20                                              9) Breach of Contract
             21                                              DEMAND FOR JURY TRIAL
             22

             23

             24

             25

             26

             27

             28
                                                                                     Case No. 3:20-cv-5216
                                                        COMPLAINT
16664254.7
              1          Plaintiff Bitglass, Inc. (“Bitglass” or “Plaintiff”) for its complaint against Defendants

              2 Netskope, Inc. (“Netskope”) and Joseph Green (“Green”) (collectively, “Defendants”), alleges as

              3 follows:

              4                                        NATURE OF ACTION
              5          1.      This is an action to redress Defendants’ violations of federal and state law

              6 concerning infringement of Plaintiff’s trademarks, including in connection with the publishing and

              7 distribution of false or misleading statements concerning Plaintiff’s products, under the Lanham

              8 Act unfair competition and false statement law (15 U.S.C. § 1125(a)), California unfair

              9 competition law (Cal. Bus. & Prof. Code § 17200), California false advertising law (Cal. Bus. &

             10 Prof. Code § 17500), and common law trademark infringement, and unfair competition. This

             11 action also seeks to redress Defendants’ deliberate misappropriation of Plaintiff’s trade secrets

             12 under federal and California trade secret law. Finally, this action seeks to redress Mr. Green’s

             13 breach of his agreements with Bitglass to protect its confidential, proprietary and confidential

             14 information and to return its information and property upon the conclusion of his employment.

             15 Plaintiff seeks preliminary and permanent injunctive relief restraining Defendants’ conduct,

             16 monetary damages, and related relief.

             17                                    JURISDICTION AND VENUE
             18          2.      This Court has subject matter jurisdiction over Plaintiff’s federal-law trademark

             19 claims in this action under 28 U.S.C. § 1338(a) and 15 U.S.C. §§ 1121, et seq., because Plaintiff’s

             20 claims arise under the Lanham Act relating to trademarks. This Court also has subject-matter

             21 jurisdiction over Plaintiff’s federal-law false-advertising claims in this action under 28 U.S.C.

             22 § 1338(b) because Plaintiff’s claim is joined with a substantial and related claim under trademark

             23 law. This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331 over Plaintiff’s

             24 federal trade secret claim because it arises under 18 U.S.C. § 1836, the Defend Trade Secrets Act

             25 (“DTSA”), and relates to products and/or services used in, or intended for use in, interstate or

             26 foreign commerce. This Court also has federal-question jurisdiction pursuant to 28 U.S.C. § 1331

             27 because each of Plaintiff’s federal claims arise under the laws of the United States.

             28
                                                                 -1-                             Case No. 3:20-cv-5216
                                                              COMPLAINT
16664254.7
              1          3.      This Court has supplemental jurisdiction over Plaintiff’s state-law claims under 28

              2 U.S.C. § 1367(a) because such claims are so related to the federal-law claims that they form part

              3 of the same case or controversy under Article III.

              4          4.      Venue is proper in this district under 28 U.S.C. §§ 1391(b)(1) and (2) because all

              5 Defendants are residents of California and at least one Defendant resides in this District and is

              6 subject to the Court’s personal jurisdiction in this District, and because a substantial part of the

              7 events or omissions giving rise to the claims in this action occurred and continue to occur within

              8 this District.

              9                                  INTRADISTRICT ASSIGNMENT
             10          5.      Pursuant to Local Civil Rule 3-2(c), this is an intellectual property matter which is

             11 to be assigned on a district-wide basis.

             12                                                PARTIES
             13          6.      Plaintiff Bitglass, Inc. is a corporation organized and existing under the laws of the

             14 State of Delaware, having its principal place of business at 675 Campbell Technology Parkway,

             15 Suite 225, Campbell, California 95008.

             16          7.      On information and belief, Defendant Netskope, Inc. is a corporation organized and

             17 existing under the laws of the State of Delaware, having its principal place of business at 2445

             18 Augustine Drive, 3rd Floor, Santa Clara, California 95054.

             19          8.      On information and belief, Defendant Joseph Green is an individual who resides

             20 and is domiciled in Redondo Beach, California.

             21                                            BACKGROUND
             22          9.      Plaintiff Bitglass, Inc. was founded in 2013. Bitglass describes itself as the “Total

             23 Cloud Security Company” and offers a wide range of internet cloud security products including

             24 data and threat protection for a broad range of apps and devices. Bitglass serves customers across

             25 many sectors, including legal, health care, financial services, higher education, government, and

             26 manufacturing. Bitglass’s internet cloud security products provide customers with strong, secure

             27 protection against data breaches and malware, as well as visibility and analytics products, when

             28 using cloud-based apps provided by third parties, especially at the enterprise level.
                                                                 -2-                             Case No. 3:20-cv-5216
                                                              COMPLAINT
16664254.7
              1          10.     Bitglass’s products include a Cloud Access Security Broker (“CASB”), which is a

              2 type of software that manages and secures the connection between users and cloud-service apps.

              3 Bitglass’s CASB solutions provide data security for cloud services that function as “Software as a

              4 Service” (“SaaS”), “Platform as a Service” (“PaaS”), or “Infrastructure as a Service” (“IaaS”),

              5 among other formats. SaaS, PaaS, and IaaS products allow users to access software functionality

              6 remotely over the internet without the need to maintain local software copies on their devices.

              7 These remote digital services require robust data security, especially considering the large amounts

              8 of proprietary and confidential information shared via these services. In 2020, when every

              9 company is looking to implement remote telework in response to the coronavirus pandemic,

             10 Bitglass’s products play a crucial role in maintaining the security of businesses’ data.

             11          11.     Bitglass’s CASB products incorporate an advanced automated machine-learning

             12 functionality to analyze third-party applications for inclusion in Bitglass’s compatibility database.

             13 Because of this functionality, Bitglass’s CASB products are compatible with virtually all third-

             14 party apps and services, such as, but not limited to, Microsoft’s Office 365 and Exchange,

             15 Google’s G Suite, Dropbox, Amazon Web Services, Slack, Box, Salesforce, and JIRA. As new

             16 third-party apps and services are released, Bitglass’s machine-learning functionality provides

             17 quick compatibility without the need for manual intervention by human programmers.

             18          12.     Bitglass’s CASB products provide access control policies, data encryption, data

             19 loss prevention (“DLP”), malware protection, and user behavior analytics, across virtually all

             20 devices. Bitglass’s products are designed for and marketed to some of the world’s largest

             21 businesses, including Global 2000 companies, as well as many medium and small business

             22 customers.

             23          13.     Plaintiff is the owner of the trademark BITGLASS, including the BITGLASS Word

             24 Mark and the BITGLASS Logo depicted here (collectively, the “BITGLASS Trademark”):

             25

             26

             27

             28
                                                                -3-                             Case No. 3:20-cv-5216
                                                             COMPLAINT
16664254.7
              1          14.     The BITGLASS Logo has been in use in its present form since 2016 and in a

              2 substantially similar form since 2013. The BITGLASS Word Mark has been in continuous,

              3 uninterrupted use since 2013.

              4          15.     The BITGLASS Trademark is the subject of multiple United States applications for

              5 registration, specifically Serial Nos. 90063087, 90063142, 90072263, 90072257, and 90072267.

              6 The BITGLASS Trademark is also the subject of applications for registration in international

              7 jurisdictions.

              8          16.     Plaintiff has invested significant resources in building trademark rights in the

              9 BITGLASS Trademark, including its extensive, continuous, and exclusive use in connection with

             10 its cloud security goods and services beginning in 2013.

             11          17.     On information and belief, Defendant Netskope, Inc. was founded in 2012.

             12 Netskope is a direct competitor to Bitglass, and offers CASB products that are advertised as

             13 providing data protection for cloud platforms.

             14                                     GENERAL ALLEGATIONS
             15                Green’s and Netskope’s Misappropriation of Bitglass’s Trade Secrets
             16    Joseph Green Agreed to Protect the Confidentiality of Bitglass Confidential, Proprietary, and
                           Trade Secret Information During and After His Employment With Bitglass.
             17
                         18.     Bitglass hired Joseph Green as Vice President, Worldwide Solutions Engineering in
             18
                  or around October 2017.
             19
                         19.     Mr. Green signed Bitglass’s employment terms on or about October 2, 2017. On or
             20
                  about that date, Mr. Green also executed a Confidential Information and Invention Assignment
             21
                  Agreement (“CIIAA”) and specifically agreed not to disclose, make unauthorized copies, or use
             22
                  Bitglass’s confidential, proprietary and trade secret information as follows:
             23
                                 I agree at all times during the Relationship and thereafter, to hold in
             24                  strictest confidence, and not to use, except for the benefit of the
                                 Company to the extent necessary to perform my obligations to the
             25                  Company under the Relationship, or to disclose to any person, firm,
                                 corporation or other entity without written authorization of the
             26                  Board of Directors of the Company, any Confidential Information of
                                 the Company. I further agree not to make copies of such
             27                  Confidential Information except as authorized by the Company. . . .
                                 I understand that “Confidential Information” means any Company
             28                  proprietary information, technical data, trade secrets or know-how,
                                                                 -4-                              Case No. 3:20-cv-5216
                                                              COMPLAINT
16664254.7
              1                 including, but not limited to, research, product plans, products,
                                services, suppliers, customer lists and customers (including, but not
              2                 limited to, customers of the Company on whom I called or with
                                whom I became acquainted during the Relationship), strategic
              3                 relationships, prices and costs, markets, software, developments,
                                inventions, laboratory notebooks, processes, formulas, technology,
              4                 designs, drawings, engineering, hardware configuration information,
                                marketing, licenses, finances, budgets or other business information
              5                 disclosed or made available to me by the Company, either directly
                                or indirectly, in writing, orally or by drawings or observation of
              6                 parts, equipment, software or documents, or created by me during
                                the Relationship, whether or not during working hours. I understand
              7                 that Confidential Information includes, but is not limited to,
                                information pertaining to any aspect of the Company’s business
              8                 (including its actual or demonstrably anticipated research or
                                development) which is either information not known by actual or
              9                 potential competitors of the Company or other third parties not
                                under confidentiality obligations to the Company, or is otherwise
             10                 proprietary information of the Company or its customers or
                                suppliers, whether of a technical nature or otherwise.
             11

             12         20.     When he executed the CIIAA, Mr. Green further agreed that he would return

             13 Bitglass property upon the end of his employment as follows:

             14                 I agree that, at the time of termination of the Relationship [i.e., the
                                employment relationship between Green and Bitglass], I will deliver
             15                 to the Company (and will not keep in my possession, recreate or
                                deliver to anyone else) any and all devices, records, data, notes,
             16                 reports, proposals, lists, correspondence, specifications, drawings,
                                blueprints, sketches, laboratory notebooks, materials, flow charts,
             17                 equipment, other documents or property, or reproductions of any of
                                the aforementioned items developed by me pursuant to the
             18                 Relationship or otherwise belonging to the Company, its successors
                                or assigns. In the event of the termination of the Relationship.
             19

             20         21.     Mr. Green’s employment with Bitglass ended via a telephone call between Mr.

             21 Green and Dean Hickman-Smith, Bitglass’s Senior Vice President of Field Operations, at

             22 approximately 9:00 a.m. on April 16, 2019.

             23         22.     Following the conclusion of his employment with Bitglass, Mr. Green executed an

             24 agreement (the “Separation Agreement”), on or about May 6, 2019, that specifically

             25 “acknowledge[d] and reaffirm[ed his] continuing obligations under the Confidential Information

             26 and Invention Assignment Agreement” and specifically agreed to return Bitglass’s confidential

             27 information pursuant to the following provision:

             28
                                                                -5-                             Case No. 3:20-cv-5216
                                                             COMPLAINT
16664254.7
              1                  Within two (2) business days after the Separation Date, you agree to
                                 return to the Company all Company documents (and all copies
              2                  thereof) and other Company property that you have in your
                                 possession or control . . ., including, but not limited to, Company
              3                  files, notes, drawings, records, plans, forecasts, reports, studies,
                                 analyses, proposals, agreements, financial information, research and
              4                  development information, sales and marketing information,
                                 customer lists, vendor lists, prospect information, pipeline reports,
              5                  sales reports, operational and personnel information, specifications,
                                 code, software, databases, computer-recorded information, tangible
              6                  property and equipment (including, but not limited to, computers,
                                 mobile telephones and other mobile devices, facsimile machines and
              7                  servers), credit cards, entry cards, identification badges and keys;
                                 and any materials of any kind which contain or embody any
              8                  proprietary or confidential information of the Company (and all
                                 reproductions thereof in whole or in part). You agree that you will
              9                  make a diligent search to locate any such documents, property and
                                 information by the close of business on the Separation Date. If you
             10                  have used any personally owned computer, server, or e-mail system
                                 to receive, store, review, prepare or transmit any Company
             11                  confidential or proprietary data, materials or information, you shall
                                 provide the Company with a computer-useable copy of such
             12                  information and then permanently delete and expunge such
                                 Company confidential or proprietary information from those
             13                  systems within five (5) business days after the Separation Date; and
                                 you agree to provide the Company access to your system as
             14                  requested to verify that the necessary copying and/or deletion is
                                 done.
             15

             16                Bitglass Takes Significant Steps to Protect its Confidential Information
             17          23.     Because Bitglass’s confidential information has economic value arising from the

             18 significant market advantage Bitglass achieves from the information not being generally known to

             19 the public, Bitglass has taken significant steps to ensure and protect its confidentiality.

             20          24.     Bitglass requires its employees to execute confidentiality and non-disclosure

             21 agreements, as well as agreements to return all proprietary, confidential, and trade secret

             22 information upon the end of their employment, such as those signed by Mr. Green in order to

             23 safeguard its confidential, proprietary, and trade secret information.

             24          25.     Bitglass further requires its employees, including Mr. Green, to acknowledge the

             25 various policies Bitglass has in place to protect its confidential, proprietary, and trade secret

             26 information, and provides training modules and online access to its codes of conduct, global data

             27 privacy policies, confidential information policies, and cloud-computing policies, among others.

             28 Mr. Green also took and passed a Security Awareness training course on or about August 29, 2018.
                                                                 -6-                             Case No. 3:20-cv-5216
                                                              COMPLAINT
16664254.7
              1 The course covers topics related to the handling of sensitive company information as stated in the

              2 Company Security Policy.

              3          26.     Bitglass also maintains other controls on the access to its confidential information,

              4 including by restricting access to those users with approved passwords and multi-factor

              5 authentication; using electronic firewalls and data protection technologies; employing encryption

              6 and Cloud Access Security Broker technologies to monitor, control and log all user activity;

              7 restricting the scope of access to confidential information on a “need to know” basis; and

              8 implementing barriers to limit access that are designed to safeguard and protect Bitglass

              9 confidential, proprietary, and trade secret information.

             10        Green Downloaded Confidential Information Belonging to Bitglass and Breached His
                        Obligations Regarding Confidentiality and the Return of Bitglass Data and Property
             11

             12          27.     Following the telephone call on April 16, 2019, during which his employment at

             13 Bitglass ended, Mr. Green’s access to Bitglass email and applications was to have been terminated

             14 at approximately 1:00 p.m. the same day. Shortly before that deadline, however, Mr. Green

             15 requested that his access be extended until 3:00 p.m., and he in fact retained access to Bitglass

             16 systems until approximately 11:30 p.m. that day.

             17          28.     Mr. Green used the time to surreptitiously copy Bitglass files in violation of both

             18 his duties of confidentiality and his obligation to return Bitglass property upon the end of his

             19 relationship with the company. Starting shortly after 11:00 a.m. and continuing until

             20 approximately 3:00 p.m. on April 16, 2019, Mr. Green downloaded a large number of files from

             21 the company Google Drive repository. The confidential, proprietary and trade secret files that Mr.

             22 Green retained, acquired, used and/or disclosed after he ceased being an employee of Bitglass,

             23 including the files that he downloaded of April 16 (the “Confidential Information”) include,

             24 without limitation, the following:

             25                 product roadmap documents with technical details pertaining to future and planned
                                 product releases, forward looking blueprints of capabilities and yet-to-be-released
             26                  technologies under development, including release dates, capabilities, benefits to
                                 the customer, and competitive advantages;
             27

             28
                                                                -7-                              Case No. 3:20-cv-5216
                                                             COMPLAINT
16664254.7
              1                product architecture diagrams, including logical blueprint of components inside the
                                Bitglass data center showing data flow and relative capacities of components to
              2                 ensure high availability;

              3                confidential bids and RFP submissions submitted to actual and prospective
                                customers subject to nondisclosure agreements that include Bitglass’s confidential
              4                 pricing and discount information, bid and business practices; detailed description of
                                proprietary technologies and capabilities, competitive advantages and benefits to
              5                 the customer;

              6                reports of customers and prospective customers, including customer contacts,
                                pricing, contract dates, purchase volume, and products purchased or quoted;
              7
                               training manuals, training videos and training materials with technical details,
              8                 diagrams, and screenshots, including detailed step by step operations guides for
                                Bitglass products, which can be employed for improperly reverse engineering
              9                 Bitglass products in ways not feasible from publically available information;

             10                company organization charts with details on number of engineers and employees in
                                various functions and skills;
             11
                               employee pay schedules and compensation information;
             12
                               lists of test environments, users, and passwords;
             13
                               analysis of competitive positioning and internal sales “playbooks”;
             14
                               business documents pertaining to specific high value customers including Bitglass
             15                 financial statements submitted to customers as part of their procurement processes;
             16                notes regarding, and a list of attendees from, Bitglass’s Customer Advisory Board
                                meeting of October 24. 2018, including customer contact information and positive
             17                 and critical feedback from Bitglass customers delivered under a confidentiality
                                agreement; and
             18
                               Bitglass’s Master Price List.
             19

             20 On or about April 16, 2091, Mr. Green further accessed and/or retrieved confidential/trade secret

             21 sales and customer information reports from Bitglass’s Salesforce.com system. Bitglass owned

             22 and still owns the information and material downloaded, accessed, and retrieved by Mr. Green.

             23          29.    Mr. Green also retained the laptop computer issued to him by Bitglass for more

             24 than a month after his employment ended. Not surprisingly, this company-issued laptop also

             25 contained Bitglass’s confidential, proprietary, and trade secret information and materials,

             26 including a downloaded copy of all of Mr. Green’s Bitglass emails.

             27          30.    Because Mr. Green worked out of his home in Southern California and had the

             28 company-issued laptop in his possession, Bitglass sent Mr. Green a pre-paid FedEx container on
                                                               -8-                             Case No. 3:20-cv-5216
                                                            COMPLAINT
16664254.7
              1 April 18, two days after his employment ended, to retrieve the laptop. Despite multiple subsequent

              2 requests that he return the laptop, Mr. Green failed to return it until May 31, 2019.

              3                Green Joined Netskope and They Misappropriated Bitglass’s Trade Secrets
              4          31.      In May 2019, shortly after his departure from Bitglass, and while he was still in the

              5 possession of Bitglass’s company-issued laptop, Mr. Green joined Defendant Netskope, a direct

              6 competitor of Bitglass.

              7          32.      Shortly after Mr. Green joined Netskope, Bitglass learned that Netskope was

              8 exploiting Bitglass’s trade secret information obtained through Green to improperly gain

              9 advantage over Bitglass in the marketplace, including in competitive bids, as well as internally to

             10 the benefit of Netskope and its employees.

             11          33.      Bitglass learned that Netskope was using confidential and trade secret information

             12 obtained through Mr. Green due to a series of events in or around June 2019. Bitglass is informed

             13 and believes that AstraZeneca received a recommendation to procure Bitglass as its cloud security

             14 solution as a replacement for its incumbent system. Bitglass is further informed and believes that

             15 AstraZeneca’s Information Technology professionals and the company serving as its outside

             16 software procurement agent tested multiple security products as summarized in a comparative

             17 technical report and independently concluded that Bitglass was the solution that would best meet

             18 AstraZeneca’s requirements.

             19          34.      Shortly thereafter, Bitglass is informed and believes that Netskope’s CEO Sanjay

             20 Beri provided AstraZeneca with information including, and derived from, files obtained through

             21 Mr. Green that Mr. Beri represented indicated poor sales data and customer satisfaction metrics

             22 relating to the Bitglass solution. Bitglass is further informed and believes that AstraZeneca

             23 rejected the Bitglass solution as a direct and proximate result of the material provided by Mr. Beri.

             24          35.      Bitglass is a privately held company, and its internal sales and customer satisfaction

             25 metrics are confidential. Mr. Green accessed and/or downloaded confidential and trade secret

             26 reports from Bitglass’s Salesforce system that included both sales figures and customer

             27 satisfaction metrics on April 16. Furthermore, Bitglass is informed and believes that Mr. Beri

             28 represented to AstraZeneca that he had inside knowledge of Bitglass via Mr. Green. Bitglass is
                                                                 -9-                             Case No. 3:20-cv-5216
                                                              COMPLAINT
16664254.7
              1 further informed and believes that Netskope and Mr. Beri were aware that, at the time that the

              2 information he shared with AstraZeneca was proprietary and trade secret to Bitglass, Mr. Green

              3 had improperly retained the information when he left Bitglass in violation of his contractual duties

              4 to Bitglass, and that Netskope’s use of the information to unfairly compete with Bitglass was

              5 improper. Bitglass is further informed and believes that Netskope and Mr. Beri intentionally

              6 distorted the material to gain additional competitive advantage, knowing fully that Bitglass has

              7 strong customer ratings as published by leading industry analysts such as Gartner.

              8          36.     Bitglass’s suspicions that Netskope was improperly and knowingly using

              9 confidential information obtained through Mr. Green to interfere with Bitglass’s efforts to win

             10 AstraZeneca’s business were confirmed by the content of a text message sent from Neil Reddy,

             11 who Bitglass is informed and believes is a regional account director at Netskope. Bitglass is

             12 informed and believes that Mr. Reddy sent a text message to a member of AstraZeneca’s outside

             13 software procurement agent bragging that he had “absolute gold” via the “head of SEs from BG,”

             14 clearly a reference to Mr. Green, who was formerly the VP of S[olutions] E[ngineering] at

             15 B[it]G[lass].

             16          37.     Bitglass is further informed and believes that Mr. Green and Netskope used

             17 Bitglass confidential information and trade secret information retained by Mr. Green in an attempt

             18 to disrupt Bitglass’s relationship with a second company almost immediately upon Mr. Green’s

             19 employment with Netskope.

             20          38.     Bitglass won an exclusive contract to deliver cloud security products to certain

             21 military and intelligence agencies through a well-known defense contractor. After Mr. Green

             22 joined Netskope, Bitglass is informed and believes that Beau Hutto, VP of Federal Sales at

             23 Netskope, offered that defense contractor Bitglass confidential and trade secret information

             24 obtained from Mr. Green to undermine the contractor’s commitment to engage Bitglass. Shortly

             25 after Mr. Hutto’s contact, the company informed Bitglass of Mr. Hutto’s improper overtures.

             26 Bitglass is informed and believes that Netskope and Mr. Hutto were aware at the time that the

             27 information was provided to this contractor that it was proprietary and trade secret to Bitglass, that

             28 Mr. Green had improperly retained the information when he left Bitglass in violation of his
                                                                -10-                            Case No. 3:20-cv-5216
                                                             COMPLAINT
16664254.7
              1 contractual duties to Bitglass, and that Netskope’s use of the information to unfairly compete with

              2 Bitglass was improper.

              3          39.     Bitglass further learned on or about July 8, 2019, that Netskope was brazenly using

              4 Bitglass’s confidential and trade secret information that, on information and belief, was obtained

              5 through Mr. Green, for internal purposes as well. An example of such use was brought to

              6 Bitglass’s attention by an employee of Netskope on or around July 8, 2019, when the Netskope

              7 employee sent a message via a mobile app to a Bitglass employee that included a screenshot of

              8 confidential and trade secret Bitglass training material being used at Netskope along with the

              9 caption, “This is awkward.” Again, Bitglass is informed and believes that Netskope obtained the

             10 information in question from Mr. Green, that Netskope was aware that the information was

             11 proprietary and trade secret to Bitglass, that Mr. Green had improperly retained the information

             12 when he left Bitglass in violation of his contractual duties to Bitglass, and that Netskope’s use of

             13 the information to unfairly compete with Bitglass was improper.

             14          40.     Bitglass is further informed and believes that the use of Bitglass confidential and

             15 trade secret information described above are but examples of a broader pattern in which Netskope

             16 is and has been using Bitglass’s confidential and trade secret information obtained through Mr.

             17 Green and/or other sources to disrupt Bitglass’s business relationships, to unfairly compete with

             18 Bitglass in competitive bidding contexts, to damage Bitglass’s business, and to benefit itself at the

             19 expense of Bitglass. Bitglass is further informed and believes that Netskope is using the

             20 information selectively and is distorting it in ways most likely to provide it competitive advantage

             21 over Bitglass and to cause the maximum competitive harm to Bitglass.

             22 Bitglass Acted to Protect Its Confidential and Trade Secret Information From Misappropriation
                                                           By Netskope
             23

             24          41.     After learning that Netskope was exploiting confidential and trade secret

             25 information misappropriated through Mr. Green, Bitglass raised the matter with both Mr. Green

             26 and with Netskope and demanded that the misappropriation cease immediately. Bitglass and its

             27 attorneys exchanged a series of letters with Netskope and its attorneys commencing on June 7,

             28 2019. On that date, Andrew Urushima, Bitglass’s Senior Vice President, Finance, sent Mr. Green a
                                                                -11-                            Case No. 3:20-cv-5216
                                                             COMPLAINT
16664254.7
              1 letter via Express Mail that, inter alia, reminded Mr. Green of his continuing obligations to

              2 Bitglass under the Confidential Information and Invention Assignment Agreement, that he had

              3 confirmed those obligations when he departed Bitglass, that he had a continuing legal duty to keep

              4 Bitglass’s proprietary information and knowledge confidential, and to refrain from using such

              5 information for his own or his new employer’s business advantage. The letter further explained

              6 that Bitglass had learned Mr. Green shared Bitglass confidential information in conjunction with

              7 his new position at Netskope, that Bitglass would consider its legal options if any further

              8 disclosure(s) were brought to its attention, and concluded with a request that, to the extent he had

              9 not already done so, Mr. Green promptly return to Bitglass all company property in his possession,

             10 including all company documents, files, lists and records of any kind. The letter was copied to Jim

             11 Bushnell, Netskope’s General Counsel, via email from Andrew Urushima on or about June 10,

             12 2019, placing Netskope on notice that information it had obtained from Mr. Green included

             13 Bitglass confidential, proprietary and trade secret material. Furthermore, on or about July 21, 2019

             14 Bitglass emailed Netskope’s outside board members Arif Janmohamed of Lightspeed Venture

             15 Partners, Eric Wolford of Accel Capital, and Enrique Salem of Bain Capital Ventures, asking that

             16 Netskope stop using the misappropriated confidential, proprietary and trade secret material. And

             17 again, on or about July 28, 2019, Bitglass emailed Messrs Janmohamed, Wolford and Salem

             18 demanding that Netskope stop its use of misappropriated proprietary material and trade secrets in

             19 employee training at Netskope. Despite these notifications to Netskope and follow up

             20 communications between the attorneys for Netskope and Bitglass, the matter of Netskope’s

             21 misappropriation of Bitglass’s confidential, proprietary, and trade secret information has not been

             22 resolved and the harm to Bitglass has not been remedied.

             23                Netskope’s False Statements and Infringing Use of Bitglass Trademarks
             24          42.      In or about May 2020, Bitglass learned that Netskope had been circulating a

             25 “Competitive Brief” in the course of its marketing activities to potential customers. Bitglass

             26 obtained a copy of the Competitive Brief and discovered that it prominently featured the

             27 BITGLASS Trademark as a header to a document which contained a number of falsehoods and

             28 misleading statements about Bitglass’s products. The use of the BITGLASS Trademark in
                                                                -12-                           Case No. 3:20-cv-5216
                                                             COMPLAINT
16664254.7
              1 connection with the statements in the Competitive Brief go far beyond trademark “fair use” or

              2 allowable comparative advertising use. A copy of the Competitive Brief is reproduced here and

              3 attached to this complaint as Exhibit A:

              4

              5

              6

              7

              8

              9

             10

             11

             12

             13

             14

             15   Figure 1 (Exhibit A)

             16

             17         43.     The Competitive Brief is designated for “External” use in the upper left corner.

             18 While the BITGLASS Logo is printed in large size at the top and center of the document,

             19 Netskope’s own NETSKOPE mark is printed in the lower left corner in a comparatively much

             20 smaller size. The Competitive Brief includes the text “2019 © Netskope. All rights reserved” in

             21 the center footer, in much fainter text and smaller type than the body of the document—especially

             22 in comparison to the BITGLASS Logo.

             23         44.     The body of the Competitive Brief consists of six individually-labeled sections,

             24 each of which contain statements concerning Bitglass’s products, often in comparison with

             25 Netskope’s products. These statements are objectively false or misleading.

             26         45.     In the section entitled “OVERVIEW,” the Competitive Brief states that Bitglass

             27 “have [sic] a CASB solution geared toward SMBs.” “SMB” is a common abbreviation for “small

             28 and medium businesses.” This statement is false or misleading. Bitglass’s products are designed
                                                               -13-                           Case No. 3:20-cv-5216
                                                            COMPLAINT
16664254.7
              1 for and marketed to some of the world’s largest businesses; there is nothing inherent in the design

              2 of Bitglass’s products that make them any more or less suitable for small or large businesses.

              3          46.    Immediately following this is the statement, “Bitglass markets themselves as the

              4 ‘agentless’ CASB solution, which really means a reverse proxy with no agent.” This statement is

              5 false or misleading. Bitglass’s products are not limited to reverse proxies and in fact offer

              6 multiple proxy solutions for data encryption and protection, including solutions both with and

              7 without agents, reverse and forward proxies, and encryption. Nor does Bitglass’s marketing reflect

              8 any such limitations. On information and belief, Netskope’s products do not offer these

              9 capabilities.

             10          47.    The OVERVIEW paragraph continues, “They [Bitglass] primarily focus on security

             11 controls for sanctioned SaaS, supporting a small number of apps.” This statement is false or

             12 misleading. Bitglass’s products support a virtually unlimited number of third-party SaaS apps.

             13          48.    The Competitive Brief’s “WHY NOT BITGLASS” section describes purported

             14 qualities of Bitglass’s CASB products and represents that Bitglass’s products offer limited

             15 functionality in various ways, all of which are false or misleading. First, “Poor controls for

             16 unmanaged Saas/IaaS apps and services” is false or misleading because Bitglass delivers full

             17 controls for any app, whether managed or unmanaged, including patented read-only control of

             18 unmanaged apps. This capability is proprietary to Bitglass and is disclosed, for example, by U.S.

             19 Patent No. 10,389,735.

             20          49.    Second, “Limited real-time controls for cloud and web apps” is false or misleading
             21 because Bitglass’s CASB products offer a full range of controls for a variety of platforms

             22 including cloud and web apps.

             23          50.    Third, “Limited cloud data protection coverage” is false or misleading because
             24 Bitglass’s coverage for cloud data protection is not “limited”; rather, Bitglass enforces advanced

             25 DLP and threat protection on all leading apps.

             26          51.    Fourth, “Lack of comprehensive threat protection” is false or misleading because
             27 Bitglass’s products offer comprehensive threat protection, including through partnerships with

             28 original equipment manufacturers (“OEMs”) Cylance and Crowdstrike, for any app or device.
                                                                -14-                           Case No. 3:20-cv-5216
                                                             COMPLAINT
16664254.7
              1 Using OEM threat feeds and engines, Bitglass scans content during upload, download, and at rest

              2 in the cloud for malware, and then alerting on, blocking, or quarantining risky and harmful

              3 content. On information and belief, Netskope’s products also use Crowdstrike.

              4          52.     Fifth, “Uncertain overall long-term company viability and strategy” is false or
              5 misleading—and especially harmful—because it represents that Bitglass is insolvent or will be

              6 unable to fulfill its service obligations, when the truth is that Bitglass is a healthy company with a

              7 strong balance sheet.

              8          53.     Sixth and last in the WHY NOT BITGLASS section, “Primary focus on agentless

              9 reverse proxy deployment” is false or misleading because Bitglass does not have a “primary

             10 focus” on reverse proxy solutions, and in reality offers a variety of different proxy solutions for

             11 data and threat protection.

             12          54.     The Competitive Brief’s “SOLUTION COMPARISON” section contains a chart

             13 purporting to make direct comparisons between Bitglass’s and Netskope’s products. Two columns

             14 on the right side of the chart are headed “B,” referring to Plaintiff Bitglass; and “N,” referring to

             15 Defendant Netskope. Each row of the chart makes specific, quantified assertions concerning

             16 Bitglass’s products in comparison to Netskope’s products. Taken generally, each comparison in

             17 the SOLUTION COMPARISON section is false or misleading because such comparison

             18 misrepresents Bitglass’s compatibility and features. Bitglass’s automated machine-learning

             19 technology allows it to include virtually any application in its CASB compatibility database,

             20 including the over 600,000 commercially-available applications and services available as of the

             21 date of this pleading.

             22          55.     The first row lists “5000+” as the “Number of apps in discovery and risk

             23 assessment database,” in comparison to Netskope’s “32800+.” This is plainly, objectively, and

             24 demonstrably false or misleading; Bitglass’s CASB database classifies virtually any third-party

             25 application—currently over 600,000 apps—using its automated machine-learning technology.

             26          56.     The second row of the SOLUTION COMPARISON section states that the

             27 “Number of Saas/IaaS apps and services supported for real-time DLP controls” by Bitglass’s

             28 products are “9+,” while Netskope’s are in the “1000s.” This is plainly, objectively, and
                                                                 -15-                            Case No. 3:20-cv-5216
                                                              COMPLAINT
16664254.7
              1 demonstrably false or misleading. Again, the true number of such apps and services supported by

              2 Bitglass’s products is virtually unlimited owing to its automated machine-learning technology.

              3          57.       The third row of the SOLUTION COMPARISON section states that the “Number
              4 of sanctioned SaaS/IaaS apps and services supported for reverse proxy/SSO” by Bitglass’s

              5 products are “13,” while Netskope’s are “67.” “SSO” is a common abbreviation for the term

              6 “single sign-on.” This is plainly, objectively, and demonstrably false or misleading. Again, the

              7 true number of such apps and services supported by Bitglass’s products is virtually unlimited

              8 owing to its automated machine-learning technology.

              9          58.       The fourth rows of the SOLUTION COMPARISON section states that the

             10 “Number of O365 apps supported with inline granular visibility and control” by Bitglass’s

             11 products are “3,” while Netskope’s are “25.” “O365” is a common abbreviation referring to

             12 Microsoft’s Office 365 product. This is plainly, objectively, and demonstrably false or

             13 misleading. Bitglass supports granular control of all O365 apps in all modes, including inline

             14 granular visibility and control.

             15          59.       The fifth through twelfth rows of the SOLUTION COMPARISON section lists a
             16 series of product capabilities and, using filled, partially-filled, and empty circle graphics,

             17 represents that Bitglass’s products lack those capabilities while Netskope’s products fully support

             18 them. The listed capabilities include:

             19                   Ability to create category-based Saas/IaaS controls and policies
             20                   Visibility of policy controls of multiple instances of cloud services i.e. personal vs.
             21                    business-led apps, for example, OneDrive, Box, AWS, GSuite

             22                   Real-time data and threat protection for thousands of SaaS apps including O365
             23                   Advanced threat protection (malware/ransomware protection, sandboxing, anomaly
             24                    detection), sanctioned/unsanctioned apps, data-at-rest/data-in-motion

             25                   Protection of sync clients and mobile apps connecting to SaaS apps
             26                   Unified SaaS, IaaS, and web security policies, DLP, and reporting with single UI
             27                   Native enterprise-grade cloud DLP including data exfiltration protection to
             28                    unmanaged apps i.e. Gmail
                                                                   -16-                             Case No. 3:20-cv-5216
                                                                COMPLAINT
16664254.7
              1                   Multi-cloud IaaS workload security assessment and storage data protection.
              2

              3 The representations that Bitglass’s products do not support or only partially support these features

              4 are false or misleading; Bitglass fully supports every single one of the listed capabilities.

              5          60.       The Competitive Brief, in a section entitled “KEY USE CASES GAPS,” makes
              6 five statements concerning Netskope’s products which represent that only Netskope, and not

              7 Bitglass, offer the listed features. These statements are false or misleading; these features are not

              8 exclusive to Netskope’s products, and Bitglass’s products offer these features as well.

              9          61.       The first KEY USE CASES CAP sentence states that Bitglass’s products lack
             10 “Consolidation of multiple control points, policies, and UI’s into single, unified solution.” “UI” is

             11 a common abbreviation for “user interface.” This is false or misleading because Bitglass’s

             12 products inherently incorporate this characteristic.

             13          62.       The second sentence in this section states that Bitglass’s products do not offer
             14 “Granular real-time controls and category-based policies for 1000s of SaaS apps.” This is false or

             15 misleading because, as mentioned above, Bitglass’s products offer support for a virtually

             16 unlimited number of apps.

             17          63.       The third sentence in this section states that Bitglass’s products do not offer
             18 “Granular visibility and control of social media and web apps (require additional third-party SWG

             19 products/UI).” “SWG” is a common abbreviation for “Security Web Getaway.” This is false or

             20 misleading because Bitglass shares this capability with Netskope, and only Bitglass offers

             21 patented read-only capabilities for social media platforms.

             22          64.       The fourth sentence in this section states that Bitglass’s products do not offer
             23 “Advanced cloud DLP capabilities for data-at-rest and data-in-motion.” This statement is false or

             24 misleading because Bitglass offers full DLP capabilities for both data-at-rest and data-in-motion

             25 including Exact Data Match, file fingerprinting, and advanced logical expressions.

             26          65.       The fifth and final sentence in this section states that Bitglass’s products do not
             27 offer “Security assessment and data storage scanning of IaaS workloads in AWS, Azure, GCP.”

             28 “AWS” is a common abbreviation referring to Amazon Web Services, and “GCP” is a common
                                                                   -17-                             Case No. 3:20-cv-5216
                                                                COMPLAINT
16664254.7
              1 abbreviation referring to Google Cloud Platform. This statement is false or misleading because

              2 Bitglass offers IaaS data-scanning services including for, but not limited to, the listed platforms.

              3          66.       The Competitive Brief, in a section entitled “BUSINESS IMPACT,” lists a number
              4 of purported drawbacks to the use of Bitglass’s products as a conclusion of the misrepresentations

              5 of fact listed elsewhere:

              6                   Reliance on multiple product integrations and user interfaces to achieve “partial”
              7                    control coverage of sanctioned/unsanctioned Saas, IaaS, Web use cases

              8                   Poor controls for Shadow IT and risk of data exfiltration exposure (user-led or
              9                    business-led apps)

             10                   Very small number of “sanctioned-only” cloud apps supported for data protection
             11                    (DLP) and threat protection controls (malware, ransomware)
             12                   Very limited real-time data and threat protection for SaaS/IaaS and must rely on
             13                    additional products
             14                   Limited protection for users with sync clients and mobile apps connecting to cloud
             15                    services
             16                   Limited real-time security controls for O365 suite of apps
             17                   Poor IaaS security coverage for multi-cloud providers
             18          67.       These statements are all false or misleading. Bitglass’s products offer market
             19 leading functionality for a virtually unlimited number of party apps and services, including real-

             20 time data and threat protection without reliance on “additional products.” Bitglass offers full

             21 protection for users with sync clients and mobile apps connecting to cloud services, including the

             22 full suite of Microsoft Office 365 and multi-cloud providers.

             23          68.       On information and belief, Netskope was aware or should have been aware that the

             24 statements in the Competitive Brief are false or misleading. Netskope and Bitglass have coexisted

             25 in the marketplace for years, and the qualities and characteristics of Bitglass’s products are well-

             26 known. Bitglass’s products have offered the above-mentioned capabilities long before 2019.

             27

             28
                                                                  -18-                            Case No. 3:20-cv-5216
                                                               COMPLAINT
16664254.7
              1          69.    On information and belief, Netskope deliberately published the Competitive Brief

              2 and the false or misleading statements therein in order to unfairly gain a competitive advantage

              3 against Bitglass.

              4          70.    The false or misleading statements in the Competitive Brief are the type of

              5 statements that would materially influence a potential purchaser of cloud security services.

              6          71.    On information and belief, Netskope published and distributed the Competitive

              7 Brief in interstate commerce in connection with the commercial advertising or promotion of its

              8 goods and services.

              9          72.    On information and belief, Netskope distributed the Competitive Brief widely,

             10 including to authorized resellers of Bitglass’s products and potential customers.

             11          73.    Netskope’s use of the BITGLASS Trademark on the Competitive Brief is likely to

             12 cause confusion, deception, or mistake on the part of consumers as to the origin, sponsorship, or

             13 approval of the Competitive Brief or the existence of an affiliation, connection, or association

             14 between Netskope and Bitglass, and Netskope will unjustly benefit from such deception or

             15 confusion.

             16          74.    On information and belief, Netskope deliberately used the BITGLASS Trademark

             17 on the Competitive Brief in order to create such deception or confusion among consumers to the

             18 benefit of its own products.

             19          75.    Netskope’s use of the BITGLASS Trademark in connection with the false or

             20 misleading statements in the Competitive Brief will unjustly increase the profitability and

             21 commercial success of Netskope’s products to the detriment of Bitglass and at no cost to

             22 Netskope.

             23          76.    As a direct and proximate result of Netskope’s publication and circulation of the

             24 Competitive Brief and other conduct, Bitglass has suffered real and actual harm. For example, on

             25 information and belief, Bitglass has lost, or Netskope has gained, business opportunities or sales,

             26 such as service contracts with potential customers. Additionally, the false and misleading

             27 statements have damaged Bitglass’s goodwill, reputation, and standing with the consuming public.

             28
                                                                -19-                           Case No. 3:20-cv-5216
                                                             COMPLAINT
16664254.7
              1          77.     Netskope’s use of the BITGLASS Trademark in connection with the false or

              2 misleading statements in the Competitive Brief will also diminish the value of Bitglass’s

              3 BITGLASS Trademark and the goodwill, reputation, and standing embodied therein.

              4          78.     On information and belief, Netskope continued to circulate the Competitive Brief at

              5 least through May 2020 and continues to do so.

              6          79.     Unless restrained by this Court, Netskope will unfairly compete with Bitglass by

              7 use of the BITGLASS Trademark in connection with the false or misleading statements in the

              8 Competitive Brief, Bitglass is otherwise without adequate remedy at law.

              9                                     FIRST CLAIM FOR RELIEF
             10                     Federal Trademark Infringement and Unfair Competition
                                       under 15 U.S.C. § 1125(a)(1)(A) Against Netskope
             11

             12          80.     Plaintiff Bitglass restates the foregoing paragraphs as if set forth here in full as part

             13 of this claim for relief.

             14          81.     Netskope’s above-averred actions constitute use in commerce of a word, name or

             15 device and false designation of origin which is likely to cause confusion, or to cause mistake, or to

             16 deceive as to affiliation, connection or association of Netskope with Bitglass or as to the origin,

             17 sponsorship or approval of the goods offered in connection therewith, and Bitglass has been and is

             18 likely to be damaged by these acts, in violation of 15 U.S.C. § 1125(a)(1)(A).

             19          82.     Netskope’s acts greatly and irreparably damage Bitglass and will continue to so

             20 damage Bitglass unless restrained by this Court; Bitglass is without an adequate remedy at law in

             21 that the amount of damages is difficult to ascertain with certainty. Accordingly, Bitglass is entitled

             22 to, among other relief, an order permanently enjoining and restraining Netskope from using the

             23 BITGLASS Trademark.

             24          83.     As a result of Netskope’s infringement, Bitglass has incurred damages in an

             25 amount to be proven at trial.

             26          84.     Bitglass is further entitled to recover Netskope’s profits.

             27          85.     Netskope’s actions as described above are deliberate, willful, fraudulent and

             28 without any extenuating circumstances, and constitute a knowing violation of Bitglass’s rights.
                                                                  -20-                             Case No. 3:20-cv-5216
                                                               COMPLAINT
16664254.7
              1 Bitglass is therefore entitled to recover three times the amount of its actual damages, and

              2 attorneys’ fees and costs incurred in this action, as this is an “exceptional” case under 15 U.S.C.

              3 § 1117.

              4                                   SECOND CLAIM FOR RELIEF
              5            Federal False Advertising under 15 U.S.C. § 1125(a)(1)(B) Against Netskope
              6           86.    Plaintiff Bitglass restates the foregoing paragraphs as if set forth here in full as part

              7 of this claim for relief.

              8           87.    Netskope’s above-averred actions constitute use in interstate commerce of false or

              9 misleading descriptions or representations of facts concerning the goods, services, and commercial

             10 activities of Bitglass in connection with Netskope’s commercial advertising or promotion, and

             11 Bitglass has been and is likely to be damaged by these acts, in violation of 15 U.S.C.

             12 § 1125(a)(1)(B).

             13           88.    Netskope’s statements have actually misled or have a tendency to mislead a

             14 substantial segment of its audience, and have resulted in the sale of Netskope’s products in direct

             15 competition with Bitglass.

             16           89.    Netskope’s false statements are material and likely to influence the purchasing

             17 decisions of customers.

             18           90.    Bitglass has been or is likely to be injured and suffer damages as a result of

             19 Netskope’s false statements, including by direct diversion of sales from itself to Netskope and/or

             20 by damaging the goodwill Bitglass has generated in its company and its devices.

             21           91.    Netskope has obtained and continues to obtain unjust profits as a result of these

             22 false or misleading statements. Bitglass is entitled to recover such profits.

             23                                     THIRD CLAIM FOR RELIEF
             24     False or Misleading Statements under Cal. Bus. & Prof. Code § 17500 Against Netskope
             25           92.    Plaintiff Bitglass restates the foregoing paragraphs as if set forth here in full as part

             26 of this claim for relief.

             27           93.    Netskope’s above-averred actions related to use of the BITGLASS Trademark

             28 constitute the dissemination and making of untrue or misleading statements in connection with the
                                                                  -21-                             Case No. 3:20-cv-5216
                                                               COMPLAINT
16664254.7
              1 sale or disposition of Netskope’s goods and services, which by the exercise of reasonable care

              2 should have been known to be false or misleading, in violation of Cal. Bus. & Prof. Code § 17500.

              3          94.      The conduct of Netskope as alleged herein was purposeful and intentional and was

              4 engaged in for the purpose of depriving Bitglass of property or legal rights or otherwise causing

              5 injury, and was despicable conduct that subjected Bitglass to cruel and unjust hardship in

              6 conscious disregard of its rights, and was performed with fraud, oppression or malice so as to

              7 justify an award of exemplary or punitive damages against such Netskope in an amount according

              8 to proof at trial.

              9                                    FOURTH CLAIM FOR RELIEF
             10      California Unfair Competition under Cal. Bus. & Prof. Code § 17200 Against Netskope
             11          95.      Plaintiff Bitglass restates the foregoing paragraphs as if set forth here in full as part

             12 of this claim for relief.

             13          96.      Netskope’s above-averred actions related to use of the BITGLASS Trademark

             14 constitute unlawful, unfair, or fraudulent business acts or practices in violation of Cal. Bus. &

             15 Prof. Code § 17200.

             16          97.      As a direct and proximate result of the above-described deceptive trade practices,

             17 Bitglass has suffered and is suffering irreparable injury. Bitglass will continue to suffer irreparable

             18 injury unless the Court enters an appropriate injunction.

             19                                      FIFTH CLAIM FOR RELIEF
             20                 California Common Law Trademark Infringement Against Netskope
             21          98.      Plaintiff Bitglass restates the foregoing paragraphs as if set forth here in full as part

             22 of this claim for relief.

             23          99.      Netskope’s above-averred actions related to use of the BITGLASS Trademark

             24 constitute trademark infringement and passing off in violation of the common law of California.

             25                                      SIXTH CLAIM FOR RELIEF
             26                   California Common Law Unfair Competition Against Netskope
             27          100.     Plaintiff Bitglass restates the foregoing paragraphs as if set forth here in full as part

             28 of this claim for relief.
                                                                   -22-                             Case No. 3:20-cv-5216
                                                                COMPLAINT
16664254.7
              1          101.    Netskope’s above-averred actions related to use of the BITGLASS Trademark in

              2 commerce constitute a false designation of origin in violation of the common law of California.

              3          102.    Netskope has misappropriated for themselves the commercial value of the

              4 BITGLASS Trademark in conscious disregard of Bitglass’s rights, and have impaired the value of

              5 Bitglass’s goodwill in its marks among consumers.

              6          103.    In conducting such acts, Netskope is guilty of oppression, fraud and/or malice, as

              7 defined in Cal. Civ. Code § 3294.

              8          104.    As a direct and proximate result of this unfair competition, Bitglass has suffered

              9 and is suffering irreparable injury. Bitglass will continue to suffer irreparable injury unless the

             10 Court enters an appropriate injunction.

             11                                   SEVENTH CLAIM FOR RELIEF
             12      Federal Trade Secret Misappropriation under 18 U.S.C. § 1836 Against All Defendants
             13          105.    Plaintiff Bitglass restates the foregoing paragraphs as if set forth here in full as part

             14 of this claim for relief.

             15          106.    Bitglass is, and has been at all material times, the rightful owner of the Confidential

             16 Information described in this Complaint that was subject to non-disclosure and other agreements

             17 to protect it from unauthorized retention, acquisition, use, and disclosure.

             18          107.    The Confidential Information is and has been at all material times related to a

             19 product or service used in, or intended for use in, interstate or foreign commerce.

             20          108.    At all material times, the Confidential Information has derived independent

             21 economic value, actual or potential, from not being generally known to, and not being readily

             22 ascertainable through proper means by, another person who can obtain economic value from the

             23 disclosure or use of the information. For example and without limitation, Bitglass invested time,

             24 effort, and money in developing, researching, and creating the Confidential Information. These

             25 materials enable Bitglass to provide its customers with products and services that are more

             26 effective, efficient, and financially attractive than the services offered by its competitors. As a

             27 result, the Confidential Information bears economic value in that Bitglass has been able to provide

             28 products that more effectively and efficiently serve its clients than its competitors, who do not
                                                                  -23-                             Case No. 3:20-cv-5216
                                                               COMPLAINT
16664254.7
              1 have access to this Confidential Information and who did not expend the resources to develop

              2 them.

              3          109.    At all material times, Bitglass has taken reasonable measures to keep its

              4 Confidential Information secret, including by, and without limitation: not disclosing such

              5 information to the public or to its competitors, restricting the use of such information by its

              6 employees by, for example, using contracts and policies to protect the Confidential Information,

              7 and maintaining a sophisticated and active Information Technology Security Department tasked

              8 with maintaining securely Bitglass’s network and the Confidential Information it contains.

              9          110.    At all material times, the Confidential Information constitutes trade secrets as

             10 defined within the DTSA, 18 U.S.C. § 1839(3).

             11          111.    At all material times, Green had duties, and knew or should have known of those

             12 duties, to maintain the secrecy of trade secrets he may have lawfully learned during the normal

             13 course of his employment with Bitglass and to return all such information and material to Bitglass

             14 upon the conclusion of his employment with the company. Netskope was aware or should have

             15 been aware at all times of Green’s duties to Bitglass and was further aware or should have been

             16 aware that Green had used improper means within the meaning of the DTSA to acquire, use,

             17 and/or disclose Bitglass’s trade secrets by using theft, misrepresentation, breach of his duty to

             18 maintain the secrecy of the trade secrets, espionage through electronic or other means, and/or other

             19 unlawful means. Therefore, in violation of the DTSA, Green and Netskope thereby

             20 misappropriated Bitglass’s trade secrets by retaining, acquiring, using and/or disclosing the

             21 improperly obtained Confidential Information as set forth above and without Bitglass’s express or

             22 implied consent.

             23          112.    Green and Netskope retained, acquired, used, and/or disclosed Bitglass’s trade

             24 secret Confidential Information in an attempt to benefit itself.

             25          113.    As a proximate result of Green’s and Netskope’s conduct, Bitglass has suffered

             26 damages, and Green and Netskope have been unjustly enriched in an amount to be determined at

             27 trial.

             28
                                                                -24-                             Case No. 3:20-cv-5216
                                                             COMPLAINT
16664254.7
              1           114.   Green’s and Netskope’s acquisition, use and/or disclosure of Bitglass’s trade secret

              2 information was a substantial factor in causing Bitglass’s harm and in causing Netskope to be

              3 unjustly enriched.

              4           115.   Bitglass is entitled to its attorney’s fees and costs in enforcing its rights in this

              5 action.

              6           116.   Because Bitglass’s damages cannot be adequately compensated through remedies

              7 at law alone, Bitglass also seeks preliminary and permanent injunctive relief to recover its

              8 Confidential Information from Green and Netskope and from anyone to whom Green and/or

              9 Netskope wrongfully conveyed or disclosed such information; and to prohibit Green and Netskope

             10 from continuing to disclose and use Bitglass’s Confidential Information. Bitglass, having been

             11 deprived of its rights in its property, will continue to suffer irreparable harm absent injunctive

             12 relief from this Court.

             13                                     EIGHTH CLAIM FOR RELIEF
             14                                California Trade Secret Misappropriation
                                            Civil Code §§ 3426, et seq. Against all Defendants
             15

             16           117.   Plaintiff Bitglass restates the foregoing paragraphs as if set forth here in full as part

             17 of this claim for relief.

             18           118.   Bitglass is, and has been at all material times, the rightful owner of the Confidential

             19 Information described in this Complaint that was subject to non-disclosure and other agreements

             20 to protect it from unauthorized retention, acquisition, use, and disclosure.

             21           119.   At all material times, the Confidential Information has derived independent

             22 economic value, actual or potential, from not being generally known to, and not being readily

             23 ascertainable through proper means by, another person who can obtain economic value from the

             24 disclosure or use of the information. For example and without limitation, Bitglass invested time,

             25 effort, and money in developing, researching, and creating the Confidential Information. These

             26 materials enable Bitglass to provide its customers with products and services that are more

             27 effective, efficient, and financially attractive than the services offered by its competitors. As a

             28 result, the Confidential Information bears economic value in that Bitglass has been able to provide
                                                                  -25-                              Case No. 3:20-cv-5216
                                                               COMPLAINT
16664254.7
              1 products that more effectively and efficiently serve its clients than its competitors, who do not

              2 have access to this Confidential Information and who did not expend the resources to develop

              3 them.

              4          120.    At all material times, Bitglass has taken reasonable measures to keep its

              5 Confidential Information secret, including by, and without limitation: not disclosing such

              6 information to the public or to its competitors, restricting the use of such information by its

              7 employees by, for example, using contracts and policies to protect the Confidential Information,

              8 and maintaining a sophisticated and active Information Technology Security Department tasked

              9 with maintaining securely Bitglass’s network and the Confidential Information it contains.

             10          121.    At all material times, the Confidential Information constitutes trade secrets as

             11 defined within the CUTSA, Cal. Civil Code § 3426.1(d).

             12          122.    At all material times, Green had duties, and knew or should have known of those

             13 duties, to maintain the secrecy of trade secrets he may have lawfully learned during the normal

             14 course of his employment with Bitglass and to return all such information and material to Bitglass

             15 upon the conclusion of his employment with the company. Netskope was aware or should have

             16 been aware at all times of Green’s duties to Bitglass and was further aware or should have been

             17 aware that Green had used improper means within the meaning of the CUTSA to acquire, use,

             18 and/or disclose Bitglass’s trade secrets by using theft, misrepresentation, breach of his duty to

             19 maintain the secrecy of the trade secrets, espionage through electronic or other means, and/or other

             20 unlawful means. Therefore, in violation of the CUTSA, Green and Netskope thereby

             21 misappropriated Bitglass’s trade secrets by acquiring, using and disclosing the improperly

             22 obtained Confidential Information as set forth above and without Bitglass’s express or implied

             23 consent.

             24          123.    Green and Netskope retained, acquired, used, and/or disclosed Bitglass’s trade

             25 secret Confidential Information in an attempt to benefit itself.

             26          124.    As a proximate result of Green’s and Netskope’s conduct, Bitglass has suffered

             27 damages, and Green and Netskope have been unjustly enriched in an amount to be determined at

             28 trial.
                                                                -26-                             Case No. 3:20-cv-5216
                                                             COMPLAINT
16664254.7
              1           125.   Green’s and Netskope’s acquisition, use and/or disclosure of Bitglass’s trade secret

              2 information was a substantial factor in causing Bitglass’s harm and in causing Green and

              3 Netskope to be unjustly enriched.

              4           126.   Bitglass is entitled to its attorney’s fees and costs in enforcing its rights in this

              5 action.

              6           127.   Because Bitglass’s damages cannot be adequately compensated through remedies

              7 at law alone, Bitglass also seeks preliminary and permanent injunctive relief to recover its

              8 Confidential Information from Green and Netskope and from anyone to whom Green and/or

              9 Netskope wrongfully conveyed or disclosed such information; and to prohibit Green and Netskope

             10 from continuing to disclose and use Bitglass’s Confidential Information. Bitglass, having been

             11 deprived of its rights in its property, will continue to suffer irreparable harm absent injunctive

             12 relief from this Court.

             13                                     NINTH CLAIM FOR RELIEF
             14                                   Breach of Contract Against Green
             15           128.   Plaintiff Bitglass restates the foregoing paragraphs as if set forth here in full as part

             16 of this claim for relief.

             17           129.   Green entered a series of agreements with Bitglass, including the CIIAA and the

             18 Separation Agreement (the “Agreements”) as described hereinabove in which he agreed not to

             19 disclose Bitglass’s proprietary, confidential and trade secret information and further agreed to

             20 return all information and material belonging to Bitglass upon the end of his employment.

             21           130.   Bitglass has performed all of its obligations under the aforementioned Agreements.

             22           131.   Green breached the Agreements by, without limitation: wrongfully and without

             23 authorization acquiring, retaining, possessing, using, and/or disclosing Bitglass’s Confidential

             24 Information for the benefit of himself and/or Netskope; by intentionally downloading, retaining

             25 and taking Bitglass Confidential Information subject to the Agreements at the time his

             26 employment with Bitglass concluded and when he went to work for Netskope; by continuing to

             27 possess said information and material and failing to return that information and data as agreed at

             28 the conclusion of his employment; by failing to timely return the laptop computer issued to him by
                                                                  -27-                              Case No. 3:20-cv-5216
                                                               COMPLAINT
16664254.7
              1 Bitglass and which contained confidential information and material belonging to Bitglass; and by

              2 continuing to possess said information and material and failing to return that information even

              3 after Bitglass demanded that he do so.

              4          132.    Green’s breach of the Agreements has directly caused Bitglass to suffer damages to

              5 be fully determined at trial.

              6          133.    Because Bitglass’s damages cannot be adequately compensated through remedies

              7 at law alone, Bitglass also seeks preliminary and permanent injunctive relief to recover and protect

              8 its Confidential Information from Green and from anyone to whom Green wrongfully conveyed or

              9 disclosed such information, including Netskope; and to prohibit Green from continuing to disclose

             10 and use Bitglass’s Confidential Information. Bitglass will continue to suffer irreparable harm

             11 absent injunctive relief from this Court.

             12                                        PRAYER FOR RELIEF
             13          Plaintiff Bitglass, Inc. prays that judgment be entered against Defendants Netskope, Inc.

             14 and Joseph Green as follows:

             15          1.      That Defendants, their principals, partners, franchisees, agents, employees,

             16 licensees, affiliates, distributors, producers, any parent and subsidiary company, attorney and

             17 representatives, and all of those in privity with or acting under their direction or pursuant to their

             18 control, be preliminarily and permanently enjoined and restrained from directly or indirectly:

             19                  a.      Prominently displaying the BITGLASS Word Mark or BITGLASS Logo in

             20                          connection with its own products;

             21                  b.      Performing any acts or using any trademarks, names, words, images, or

             22                          phrases that are likely to cause confusion, to cause mistake, to deceive, or

             23                          otherwise to mislead the trade or public into believing that Plaintiff and

             24                          Defendants are one and the same or are in some way connected or that

             25                          Plaintiff is a sponsor of Defendants or that the goods of Defendants

             26                          originate with Plaintiff or are likely to lead the trade or public to associate

             27                          Defendants with Plaintiff; and

             28
                                                                 -28-                              Case No. 3:20-cv-5216
                                                              COMPLAINT
16664254.7
              1                  c.     Publishing or otherwise distributing false or misleading statements

              2                         concerning Plaintiff’s products;

              3          2.      That Defendants, their principals, partners, franchisees, agents, employees,

              4 licensees, affiliates, distributors, producers, any parent and subsidiary company, attorney and

              5 representatives, and all of those in privity with or acting under their direction or pursuant to their

              6 control, be further preliminarily and permanently enjoined from

              7                  a.     acquiring, using, or disclosing confidential and trade secret information

              8                         belonging to Bitglass, and further

              9                  b.     be ordered to return any and all confidential and trade secret information

             10                         belonging to Bitglass that is within its possession, custody or control;

             11          3.      That Defendants be required to destroy all copies of the Competitive Brief and any

             12 other document or publication containing false or misleading statements concerning Plaintiff or its

             13 products;

             14          4.      That Defendants be required to publish appropriate corrective advertising to

             15 ameliorate the harmful effects of their false or misleading statements;

             16          5.      That Defendants be required to file with the Court, and serve on Plaintiff, a

             17 statement under oath evidencing compliance with any preliminary or permanent injunctive relief

             18 ordered by the Court within fourteen (14) days after the entry of such order of injunctive relief;

             19          6.      That Defendants be ordered to pay Plaintiff monetary damages for the harm

             20 resulting from infringement of Plaintiff’s mark and from Defendants’ false or misleading

             21 statements concerning Plaintiff’s products, in an amount to be determined at trial;

             22          7.      That Defendants be ordered to pay Plaintiff monetary damages for the harm and/or

             23 the unjust enrichment resulting from its misappropriation of Bitglass trade secrets;

             24          8.      That Defendants be ordered to pay treble damages;

             25          9.      That Defendants be ordered to pay Plaintiff restitution for Defendants’ unjust

             26 enrichment;

             27          10.     That Green be ordered to pay Plaintiff monetary damages for the harm caused by

             28 his breach of his contractual obligations to Plaintiff;
                                                                 -29-                            Case No. 3:20-cv-5216
                                                              COMPLAINT
16664254.7
              1         11.     That Plaintiff be awarded punitive damages as a result of Defendants’ conduct;

              2         12.     That Defendants be ordered to pay Plaintiff’s attorney fees for its misappropriation

              3 of trade secrets and as an exceptional case;

              4         13.     That Defendants be ordered to pay Plaintiff’s costs of prosecuting this action; and

              5         12.     And for such other and further relief as the Court may deem just and proper.

              6

              7 DATED: July 29, 2020                              HANSON BRIDGETT LLP

              8

              9
                                                                By:          /s/ Noel M. Cook
             10                                                       NOEL M. COOK
                                                                      ROBERT A. McFARLANE
             11                                                       JUSTIN P. THIELE
                                                                      Attorneys for Plaintiff
             12
                                                                      BITGLASS, INC.
             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                  -30-                          Case No. 3:20-cv-5216
                                                               COMPLAINT
16664254.7
              1                                     DEMAND FOR JURY TRIAL
              2          Plaintiff Bitglass, Inc. hereby demands a trial by jury in this action as to all issues and

              3 claims for relief so triable.

              4

              5 DATED: July 29, 2020                                HANSON BRIDGETT LLP

              6

              7
                                                                By:          /s/ Noel M. Cook
              8                                                       NOEL M. COOK
                                                                      ROBERT A. McFARLANE
              9                                                       JUSTIN P. THIELE
                                                                      Attorneys for Plaintiff
             10
                                                                      BITGLASS, INC.
             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                 -31-                             Case No. 3:20-cv-5216
                                                              COMPLAINT
16664254.7
EXHIBIT A
Competitive Brief                                                                                  ebitglass
 OVERVIEW
Bitglass is a stand-alone cloud security company. founded in
                                                                     [ SOLUTION COMPARISON -                                                          1111111111111
                                                                                                                                                      1.    Consolidation of multiple controls points, policies, and Ul's
2013 with approximately 150 employees. They have a CASB                                                                                                     into single, unified solution
solution geared towards SMI3s. Sitglass markets themselves              Number of apps in discovery and risk assessment
as the 'ageritless" CASS solution, which really means a                                                                         500+                  2.    Granular real-time controls and category -based policies for
                                                                        database
reverse proxy with no agent. They primarily focus on security                                                                                               1000s of SaaS apps
controls for sanctioned Sae& swooning a small number of                 Number of SaaSIlaaS apes and services
                                                                        supported for real-time DLP controls                     9+           1000e   3.    Granular visibility and control of social media and web apps
apes. Bitglass also offers basic laaS functionality. MOM end                                                                                                (require additional third-party SWG products/UP
idaaS features in their product.                                        Number of sanctioned SaaSitaaS apps and
                                                                                                                                 13            67     4.    Advanced cloud DLP capabilities for data-at-rest and deta-
                                                                        services supported for reverse proxy/SSO
                                                                                                                                                            in -motion
 WHY NOT BITGLASS                                                       Number of 0365 apps supported with inline
                                                                                                                                 3             25     5.    Security assessment and data storage scanning of laaS
                                                                        granular visibility and control                                                     workloads in AVVS. Azure, GCP
1.    Poor controls for unmanaged SaaSilaaS apps and services                                                                           •••
                                                                        Ability to create category-based SaaSilaaS
2.    Limited real-time controls for cloud and web apps                 controls and policies                                   0             •
3.    Limited cloud data protection coverage
4.    Lack of comprehensive threat protection                           Visibility and policy controls of multiple instances.
5.    Uncertain overall long-term company viability and strategy        of cloud services i.e. personal vs. business -led       0             •
6.    Primary focus on agentless reverse proxy deployment               apes › OneDriv.e. Box, AWS
                                                                                                                                                           Reliance on multiple product integrations and user

     EXAMPLE CUSTOMER
                                                                        Rest-time data and threat protection for
                                                                        thousands of SaaS apps including 0365                   0                          interfaces to achieve "partial" control coverage of
                                                                                                                                                           sanctioned!unsanctioned SaaS, laaS. Web use cases
                                                                        Advanced threat protection (inakvarelraneofeware                                   Poor controls for Shadow iT and risk of data exfiltration
 International Financial Services Firm                                  protection, sandboxing, anomaly detection);                                        exposure (user-led or business-led apes)
                                                                        sanctionedunsanctioned apes, data-at-rest/data-         0
 •    50,000, employees globally/14 million customers/3,000             in-motion                                                                          Very small number of 'sanctioned-only' cloud apes
      branch offices                                                                                                                                       supported for data protection (DLP) and threat protection
                                                                        Protection of sync cjionis ano mobile apps                                         controls (malware, ransomwaie)
 •    Use cases: support of globally dispersed user types. cloud        connecting to SaaS apps                                 ‘..),          •
      discovery and risk assessment, data
                                                                                                                                CO •
                                                                        Unified SaaS, laaS, and web security policies.                                     Very limited real-time data and threat protection for
      leakage/loss prevention for sanctionediunsanctioned cloud                                                                                            SaaSflaaS and must rely on additional products
      apes. meeting regulatory compliance across all cloud apes,        DLP. and reporting with single Ut
      and data/threat protection of sanctioned 0365 suite               Native enterprise-grade cloud OLP including data                                   Limited protection for users with sync clients and moblie
 •    Existing investments in 0365 and PinglD                           exfittration protection to unmanaged apps i.e.
                                                                        Gmail
                                                                                                                                3 •                        apps connecting to cloud services

 •    Netskope beat Bitglass: due to wide range of use case                                                                                                Limited real-time security controls for 0365 suite of apes
      coverage, strong company vision/philosophy, and third -party      Multi -cloud laaS workload security assessment
      recommendation                                                    and storage data protection                             3             •            Poor laaS security coverage for multi -cloud providers

     netskope
